Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-9,11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8615681 B2 (Horn) in view of US 20190042355 A1 (Ptak).

Regarding claim 1, Horn teaches
A solid state storage device(col 1 ln 49-53 “Embodiments of the invention are directed to systems and methods for reducing an amount of backup power needed to provide power fail solid state storage devices.”), comprising: 
a buffer, wherein a write data is temporarily stored in the buffer; (fig 1:164 "write cache"; col 2 ln 25-32)
a non-volatile memory comprising plural dies, wherein the plural dies comprise respective first spaces as data storage areas,(fig 1:160; col 2 ln 23-30) and the data storage areas is divided into plural stripes;(fig 3: "Stripe 0-3"; col 4 ln 3-10 "In the non-volatile solid state memory array, as shown, stripes 0, 1, and 2 are all full stripes, and stripe 3 has not been created yet.") and 
a control circuit connected with a host, the buffer and the non-volatile memory, (fig 1:158,150,164,160; col 2 ln 25-32 "As shown, a storage subsystem 140 includes a controller 150 and one or more non-volatile solid-state memory arrays 160. The controller 150 in one embodiment in turn includes a RAID module 158 and a write cache 164, which may be imple- 30 mented in a volatile memory such as DRAM (Dynamic Random Access Memory).")
wherein if an amount of the write data in the buffer does not reach a predetermined data amount when a power failure occurs, the control circuit performs a parity check process on the write data to generate a parity data, wherein the control circuit stores the write data in the data storage areas of the plural dies, stores the parity data in a pre-designated, non-volatile location(fig 2:202,204,206,208; col 3 ln 43-51 "Returning to block 202, if it is determined that there are fewer pages in the write cache than are required for a standard stripe size, the process moves to block 204 where it writes enough data pages in a truncated/partial RAID stripe to store the remaining write cache data. In block 206, in one , the data to be accessed and used after recovery(col 4 ln 28-32 "In another embodiment, the storage subsystem may combine the truncated/partial stripe with other data to create a full stripe upon recovery. The data in the truncated/partial stripe may be combined with newly received write data, or filler data such as system data or pre-designated filler values such as zeros." Although storing the position information somewhere to make accessing after recovering would be one obvious improvement, Horn does not expressly specify saving the position information.) 
wherein the write data is stored in the data storage areas of the non-volatile memory.(fig 2: 206,208; col 3 ln 43-47 "Returning to block 202, if it is determined that there are fewer pages in the write cache than are required for a standard stripe size, the process moves to block 204 where it writes enough data pages in a truncated/partial RAID stripe to store the remaining write cache data.”)
However, although Horn teaches saving parity information, and saving data to be accessed and used after recovery, Horn does not expressly specify saving parity information specifically in system memory or saving the position information of write data.
On the other hand, Ptak teaches 
A solid state storage device(fig 1:130; par 34 specifies a raid array containing drives. The drives are described in fig 5:506; par 55 “Additionally, computer device 500 may include mass storage device(s) 506 (such as solid state drives)”), comprising:
a buffer, wherein a write data is temporarily stored in the buffer(fig 1; par 34 “Moreover, in embodiments, in addition to actual parity data, storage driver 125 may also need to store data and parity metadata information, such as target logical block addresses (LBA), within NVRAM 110, which may be necessary in the event of a RWH recovery. This metadata may be stored in metadata buffer 113 of NVRAM 110, for example.”);
a non-volatile memory comprising plural dies, wherein the plural dies comprise respective first spaces as data storage areas, and the data storage areas is divided into plural drives(fig 1:130; par 34 “Accordingly, as shown, storage driver 125 is further coupled to RAID volume 130, which itself may include three drives, for example drive_0 131, drive_l 133 and drive_2 135.” ); and
a control circuit connected with a host, the buffer and the non-volatile memory, wherein if a power failure occurs, the control circuit performs a parity check process on the write data to generate a parity data, wherein the control circuit stores the write data in the system storage areas of the plural dies, stores the parity data in a system storage area of the non-volatile memory, and stores a position information in the system storage area of the non-volatile memory(fig 2:225; par 37 "Continuing with reference to FIG. 2, in a fourth task, storage driver 220, in response to receipt of the I/O request, may calculate parity based on the stored data in NVRAM 225, and store the parity for that data in NVRAM 225 as well. As noted above, parity, along with the data, may be required for RWH recovery. Moreover, in embodiments, in addition to the actual parity data, storage driver 220 may also need to store data and parity metadata information, such as target logical block addresses (LBA), within NVRAM 225, which may be necessary in the event of a RWH recovery. " NVRAM 225 is , 
wherein the position information indicates storage positions of the write data to be stored in the data storage areas of the non-volatile memory(fig 2:225; par 37 " Moreover, in embodiments, in addition to the actual parity data, storage driver 220 may also need to store data and parity metadata information, such as target logical block addresses (LBA), within NVRAM 225, which may be necessary in the event of a RWH recovery. " target logical block addresses (LBA) is interpreted to be the destination address of where the data is supposed to go.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Horn to incorporate the saving of information in system memory of Ptak.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Horn -- a need for a solution for how to recover after a power failure(Horn col 4 ln 25-33) -- with Ptak providing a known method to solve a similar problem. Ptak provides “In embodiments, given the write request flow of FIG. 2 being fully accomplished, an example system is ready to perform a recovery of data and parity data in the event of a RWH occurrence. Thus, in embodiments, assuming such a scenario, RWH recovery flow may be as follows. After the RWH conditions have occurred, namely power failure and RAID member drive failure, it is assumed that the computing platform has rebooted.”(Ptak par 38).

Regarding claim 3, Horn and Ptak teaches
The solid state storage device as claimed in claim 1, 
Horn further teaches,
wherein the solid state storage device further comprises a voltage detector for detecting if the power failure occurs or if a supply voltage of the solid state storage device occurs an electrical brownout.(fig 4:"power loss event"; col 4 ln 15-17 "When a power loss is detected, backup power is used to write data in the write cache to the memory array.")

Regarding claim 4, Horn and Ptak teaches
The solid state storage device as claimed in claim 3, 
Horn further teaches,
wherein if the supply voltage of the solid state storage device drops to a specified voltage value, the voltage detector judges that the power failure occurs.(fig 4:"power loss event"; col 4 ln 15-17 "When a power loss is detected, backup power is used to write data in the write cache to the memory array.")

Regarding claim 5, Horn and Ptak teaches
The solid state storage device as claimed in claim 1, 
Horn further teaches,
wherein if a total amount of the write data and the parity data is lower than a stripe size, the control circuit judges that the amount of the write data does not reach the predetermined data amount.(fig 2:202,204,206,208; col 3 ln 43-51 "Returning to block 202, if it is determined that there are fewer pages in the write cache than are required for a standard 

Regarding claim 6, Horn and Ptak teaches
The solid state storage device as claimed in claim 1, 
Horn further teaches,
wherein the write data is stored in a first stripe corresponding to the data storage areas of the plural dies when the power failure occurs, wherein when the solid state storage device is powered on again to store a new data, the new data is firstly stored in the first stripe.( fig 5: "stripe 3"; col 4 ln 28-32 "In another embodiment, the storage subsystem may combine the truncated/partial stripe with other data to create a full stripe upon recovery. The data in the truncated/partial stripe may be combined with newly received write data")

Regarding claim 7, Horn and Ptak teaches
The solid state storage device as claimed in claim 1, 
Horn further teaches,
wherein when the power failure occurs, the control circuit writes remaining data in a data storage area.(fig 2; col 3 ln 20-25 “It is noted that in  the event of a power loss to the storage subsystem, backup power is likely being used by the controller for these operations 
However, Horn does not specifically teach generating and storing system data in a system storage area
On the other hand, Ptak teaches 
wherein when the power failure occurs(par 38 “As noted above, this may, in embodiments, include reading the metadata in metadata buffer 226, to locate the actual data and parity data in NVRAM 225, for the requests that were in-flight during the power failure.”), the control circuit further generates a system data and stores the system data in the system storage area.(fig 2:225; par 37 "Continuing with reference to FIG. 2, in a fourth task, storage driver 220, in response to receipt of the I/O request, may calculate parity based on the stored data in NVRAM 225, and store the parity for that data in NVRAM 225 as well. As noted above, parity, along with the data, may be required for RWH recovery. Moreover, in embodiments, in addition to the actual parity data, storage driver 220 may also need to store data and parity metadata information, such as target logical block addresses (LBA), within NVRAM 225, which may be necessary in the event of a RWH recovery. " NVRAM 225 is equivalent to applicant’s system memory, as both are separate from the data storage area and are an area available to the OS for normal storage and paging operations.)

Regarding claim 8, Horn and Ptak teaches
The solid state storage device as claimed in claim 1, 
Horn further teaches,
wherein the plural dies further comprise respective second spaces, wherein the system storage area is defined by the second spaces of the plural dies collaboratively.(fig 1: 160; col 2 ln 55-63 "the controller 150 executes the received commands in one or more non-volatile solid-state memory arrays 160." each memory array is independent with their own spaces and system storage areas.)

Regarding claim 9, it is the method claim of claim 1 and is rejected for the same reasons. 
Regarding claim 11, it is the method claim of claim 4 and is rejected for the same reasons. 
Regarding claim 12, it is the method claim of claim 5 and is rejected for the same reasons. 
Regarding claim 13, it is the method claim of claim 6 and is rejected for the same reasons. 
Regarding claim 14, it is the method claim of claim 7 and is rejected for the same reasons. 
Regarding claim 15, it is the method claim of claim 8 and is rejected for the same reasons. 

Regarding claim 16, Horn and Ptak teaches
The data processing method as claimed in claim 9, 
Horn further teaches,
wherein after the power failure occurs, the data processing method further comprises a step of judging whether a supply voltage of the solid state storage device occurs an electrical brownout, wherein if the supply voltage of the solid state storage device occurs the electrical brownout, the solid state storage device is restored to the normal working state. (fig 4:"power loss event"; col 4 ln 15-17 "When a power loss is detected, backup power is used to write data in the write cache to the memory array." Fig 1:140; col 2 ln 39-43 “In one 40 embodiment, the storage subsystem 140 also includes a backup power source 156 to supply power to the storage subsystem 140 when the regular source of power ( e.g., from a host system 130) is interrupted.” )

Regarding claim 17, Horn and Ptak teaches
The data processing method as claimed in claim 16, 
Horn further teaches,
wherein if the supply voltage of the solid state storage device is restored to a normal level after the power failure occurs, it is judged that the supply voltage of the solid state storage device occurs the electrical brownout. (fig 4:"power loss event"; col 4 ln 15-17 "When a power loss is detected, backup power is used to write data in the write cache to the memory array." Fig 1:140; col 2 ln 39-43 “In one 40 embodiment, the storage subsystem 140 also includes a backup power source 156 to supply power to the storage subsystem 140 when the regular source of power ( e.g., from a host system 130) is interrupted.” )

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
With respect to the independent claims, the applicant has argued that Ptak does not teach “wherein the position information indicates storage positions of the write data stored in the data storage areas of the non-volatile memory”. The examiner respectfully disagrees. Ptak teaches, in the cited fig 2:225; par 37 " Moreover, in embodiments, in addition to the actual parity data, storage driver 220 may also need to store data and parity metadata information, such as target logical block addresses (LBA), within NVRAM 225, which may be necessary in the event of a RWH recovery. " target logical block addresses (LBA) is interpreted to be the destination address of where the data is supposed to go. The examiner interprets this as “wherein the position information indicates storage positions of the write data stored in the data storage areas of the non-volatile memory”. 
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, One of ordinary skill in the art would have been motivated to remedy the shortcomings of Horn -- a need for a solution for how to recover after a power failure(Horn col .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190391877 A1 - Stoica - has parity data location. Uses distributed system to avoid power failures.
US 20190050289 A1 - Kachare - partial Parity data in a distributed system
US 20190073265 A1 - Brennan - incremental parity writing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113